Hall, Presiding Judge.
The defendant appeals from his conviction of burglary and sentence of five years with recommendation of misdemeanor punishment.
1. When the case was called for trial on June 16, 1969, the defendant’s counsel orally moved for a continuance on the ground that he was retained on June 12th and was not adequately prepared. The defendant was indicted and made bond on May 16, 1969. It cannot be said as a matter of law that the trial court abused its discretion in overruling *667the motion. Morgan v. State, 224 Ga. 604 (1) (163 SE2d 690); Foster v. State, 213 Ga. 601, 603 (100 SE2d 426) certiorari denied 355 U. S. 967.
Argued November 5, 1969
Decided November 18, 1969.
Walter O. Allanson, for appellant.
Lewis R. Slaton, District Attorney, Tony H. Hight, for appellee.
2. An enumeration of error on the admission of evidence to which no objection was made at the trial, or to which objection was made without specifying a ground of objection is without merit. Marshall v. State, 113 Ga. App. 143, 146 (147 SE2d 666).
3. The evidence was sufficient to support the conviction. See Anderson v. State, 120 Ga. App. 147 (4) (169 SE2d 629).

Judgment affirmed.


Pannell and Quillian, JJ., concur.